United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1300
                                   ___________

Theodis Lewis,                       *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Arkansas.
Jo Anne B. Barnhart, Commissioner,   *    [UNPUBLISHED]
Social Security Administration,      *
                                     *
            Appellee.                *
                                ___________

                         Submitted: September 29, 2003

                              Filed: October 2, 2003
                                   ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Theodis Lewis appeals the district court’s1 order affirming the denial of
disability insurance benefits and supplemental security income. In documents
submitted in conjunction with his February 1996 applications, Lewis alleged
disability since December 1992 from hyperhidrosis (excessive perspiration), a


      1
       The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Jerry
Cavaneau, United States Magistrate Judge for the Eastern District of Arkansas.
nervous condition, back pain, and tendonitis in his right shoulder, elbow, and thumb.
After two administrative hearings, an administrative law judge (ALJ) determined that
Lewis could not perform his past relevant work but could perform the entry-level
unskilled jobs a vocational expert (VE) identified in response to a hypothetical the
ALJ posed. Having carefully reviewed the record, see Jenkins v. Apfel, 196 F.3d
922, 924 (8th Cir. 1999) (standard of review when records are also submitted to and
considered by Appeals Council before it denies review), we affirm.

      We reject Lewis’s challenge to the ALJ’s credibility findings, because the ALJ
gave multiple valid reasons for finding Lewis’s subjective complaints not entirely
credible. See Lowe v. Apfel, 226 F.3d 969, 972 (8th Cir. 2000) (if adequately
explained and supported, credibility findings are for ALJ to make). We also reject
Lewis’s contention that the ALJ failed properly to consider the Department of
Veterans Affairs’ (VA’s) disability determination. According to Lewis’s own
testimony, the VA at most gave him a 20% disability rating, not 100% as he suggests
on appeal; there were only a few brief VA disability-ratings examination reports
before the ALJ; and the ALJ referenced Lewis’s VA disability status in his opinion.
See Morrison v. Apfel, 146 F.3d 625, 628 (8th Cir. 1998) (disability findings by other
federal agencies are not binding but must be considered).

       Lewis also contends that the ALJ improperly weighed the opinions of
consulting psychologists Moneypenny and Lyon. We disagree. As the ALJ noted,
unlike Dr. Lyon, Dr. Moneypenny did not interpret the results from a Minnesota
Multiphasic Personality Inventory he administered to Lewis as showing dementia,
and nothing else in the record reflects dementia. Further, there are several notations
in the record from Lewis’s treating mental health providers concerning his reported
long-term daily marijuana use, and there is no indication that Dr. Lyon (or Dr.
Moneypenny) was aware of this factor. See Pearsall v. Massanari, 274 F.3d 1211,
1219 (8th Cir.) (2001) (ALJ may reject opinion of any medical expert, even one hired
by government, where it is inconsistent with record as whole; it is ALJ’s function to

                                         -2-
resolve conflicts). As to Lewis’s argument concerning the VE’s testimony, we find
it meritless because Lewis has mischaracterized the questions posed to the VE and
thus the VE’s responses. Lewis’s remaining arguments similarly provide no basis for
reversal.

      Accordingly, the judgment is affirmed.
                      ______________________________




                                        -3-